                                       IN THE UNITED STATES DISTRICT COURT
                                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                               CHARLOTTE DIVISION
                                      CIVIL ACTION NO. 3:20-CV-00427-MOC-DSC


                GINA ZAHRAN,                                      )
                                                                  )
                                     Plaintiff,                   )
                                                                  )                   ORDER
                v.                                                )
                                                                  )
                BANK OF AMERICA N.A.,                             )
                                                                  )
                                    Defendant.                    )



                          THIS MATTER is before the Court on the “Motion for Admission Pro Hac Vice and

              Affidavit [for Janet R. Varnell]” (document #3) filed August 25, 2020. For the reasons set forth

              therein, the Motion will be granted


                          The Clerk is directed to send copies of this Order to counsel for the parties and to the

              Honorable Max O. Cogburn, Jr.


                          SO ORDERED.


Signed: August 31, 2020




                      Case 3:20-cv-00427-MOC-DSC Document 8 Filed 08/31/20 Page 1 of 1
